Case 8:20-cv-01908-AB-PVC Document 1-2 Filed 10/02/20 Page 1 of 11 Page ID #:12




                        EXHIBIT A
      Case Electronically
            8:20-cv-01908-AB-PVC
                          Filed by Superior Document     1-2 Filed
                                            Court of California,      10/02/20
                                                                 County of Orange, Page  2 of 08:33:23
                                                                                   05/26/2020 11 Page  AM.ID #:13
30-2020-01141451-CU-BC-CJC - ROA # 4 - DAVID H. YAMASAKI, Clerk of the Court By Skeeter Berry, Deputy Clerk.

                                                                                                                                         rAR CAI}R| USE ANLY
                                          SUMMONS                                                                                 (soLo    PARA USO bE LA CQRTE)


                                      tctTAaAN JUDIC|AL)
   NOTICE TO DEFENDANT:
   (AV|SO ALDEMANDADA):
    FORD MOTOR COMPANY, a corporation, and DOES                                        1   through 10,
    inclusive
   YOU ARE BEING SUED BY PLAtf',lTlFF:
   (LO ESTA DEMANDANDO EL DEMANOANTE):
    MATTHEW HEALEY, an individual

     NOTICEI You have been sued. The court may decide against you without youl being heald ilnless you respond within 30 davs. Read the informaiiorr
     below.
        You have 30 CALrNOAR DAYS after this surnnlons and legal papers are servecl on you to file a writien response at this coiirt and ha're a copy
     served on the plainliff. A letter or phone call will not prolect you. Your written response must be in proper legal form if you want the court lo hear your
     case. There may be a coufi fonn lhat you can use for your respon$e. You can find these cout'l forrns and rlore inlorrnation at the California Courls
     Oniine SeilHelp Center lvlvnv.cauftinfa.ca.govlsetfhelp). your county law ,ibrary. or the courthcluse ilearest you. ii you cannct pay the filing fee, ask
     the court clerk for a fee waiver form. lf you do not iile your response on tiine. you may iose the case by defaul!. and your wages. money, and property
     may be taken without further warrring {rom the court.
         There are other legai requirements. You may urant to call an attorney righl away. il you do nol knotr' an attorney. you may t{ant 10 call an attoriley
     relerral service. ll you cannot afford an attorney, you may be eligible for free legal services from a nolrprofit legal services program. Yoil can locale
     these nonprofit groups al the California Legal Services \ /eb site (wutw.lawhelpcalifornia.arg), the California Courts Online Self-Help Center
     (wwrv.couftinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a slatutory lien tor waived fees and
     costs on any settlentent or arbitration award of $10.000 or nrore in a civil case. The corirt's lien must be paid before the courlwil! dismi$s lhe case.
     iAVISO! Lo han demandada. Si no respande dentro de 3A dias, la carte puede decidir en su contra sin escuchar su ve$ian. Lea la informaci1n a
     cantinuaci6n.
         Tiene 30 aias      ofCAL€NDARfi desprds de que le entreguen esta citacian y papeles tegales para present;l- Ltna ,'espuesta par escr1o en esta
    cot'te y hacer que se entregue ttna copia al defiandante. una carta a ala llamada telefbnica na lo prategen. Su respuesla p ar escrito tiene que estar
    en formato legal correcto si desea que ptocesen s./ caso en la co,te. Es pasible que haya un larnulario'que usletl puerla usar para su ,espuesia.
    Puede encontrcr estos formularios de ta cafte y tnas informaci6n en el Centro de Ayuda de i6s Codes ae Catfarnia
                                                                                                                                   lwwv/.sucorie.ca.gav), en la
    bibfioteca de leyes de su condado a en la cortt que te quede mA$ cerca. $i no pue<le pagar la cuata tl€ presentaci,rn. pida at
                                                                                                                                               secretaia de la cctte
    que le d6 un formulario de exeacion de pago de cuatas. Si rta presenta su respuesta a tErnpo. puede pe^ler
                                                                                                                            el caso par incutnpiinlento y ta cofie je
    podrb quitar su sueldo, dinera y bienes sin rnels adveftencia.
       l:|ay otrcs requisitas legales. Es recamendable que ltame a un abagado innediatafiente.
                                                                                                         Si na canace a un abogada. pucde llafiar a un seruicja de
    renisi6n a abogados Si tla pusde pagar a Ltn abogada, es pa$ible qite cunpla can ios requi$ltos para
    programa de sert/cios legales srtl fines cte lttcro Puede encantrat estas grupos                                 obttner seyicias krgales gl.i1tuitcs de uo
                                                                                           sin fines de luffa en et silia v/eb de Catifariia teiat seniiiis,
    flvww,lawhelpcalifo.nia-org). en e!           de Ayuda de las Coftes de Caifolnia, (\r,{{ir'r'.sucorle.c a.gav) a paniendase en corttacio can ,a
    colegio de abogados locates AVISO;    -Centro                                                                                                        carte o et
                                              Por tey. ia corle tlene clerecha a reclemar'las cuatas y /os cosros e;,entas par
    cualquier recuperacion cle fi a.1ao o m&s tle valor recibida mediante un                                                       ifftpanor ln gravarten sabre
                                                                                   actrctdo o ina coicesion de arbitraje nl, ,,n caso de cJerce llo            titil
                                                                                                                                                             Tiene que
    pagar el gravamen de la cafte anles de gue la carte pueda desechar
                                                                               el caso.
  The narie and address of the court is.
                                                                                                                 CA$f N,.lhleEi?.
  (El nombre y direccion de la corte es).         Central Justice Center                                         (Niirierc d€ii Ce,<c)

   700 W Civic Center Dr
   Santa Ana,          CA9270l
  The name, address. and telephone number of plaintaffs attorney.
  (El nontbrc' la direccion y el nuntera cle tet*forio             or plaintiff withoul an attorney. is:
                                                       del abcgada
                                               a'*it i*ir:,inJinb a del clentanrlarle qLte t.ta ,ene abogada.
  Aaron D' Fhima, Neale & Fhima LLP 34188 Fu"irr" cou.t                                                       esi:
                                                             iiigtr*uy, Dana point, cA 92629 949-661-1007
  DATE
  (Fecha)                                                                           Clerk, by                                                                               , Deputy
                                                                                    (Secretario)                                                                             (Adjutlto)
                    sStYlCesufimon\, u$e          of Service   Summons                   a))
 (Para prueba de entrega de esta citation use
                                              el farmularia Proof of Service of Surmmons,
                                                                                           fAS-010)).
  l$EALI
                                 NOTICE TO THr PERSCI}I $E RVEO: You are served
                                          as an individuai defendant.
                                2         as the person sued irncjer the fictitious name cf (specif yi


                                        3 fi        on behatf of {specify)

                                            under:            CCP 416. 1 0 (corporation)
                                                                                                                            CCP 4"tO CIo (minor)
                                                              CCP 416.20 (defunct corporatlon)
                                                                                                                            CCP 416.70 (conservatee)
                                                              ccP 416.40      ( association   or patuership)    Tl          CCP 416.90 (authorized person)
                                                           alher (specify):
                                        4          by personal delivery on idale):
  Fcnn Adcpied for lUandalcrv Use                                                                                                                                             Pa      1of1
    Judiciat Coi|rcil rt Callfo;ra                                         SUMMONS                                                          aaie ot C !t! pt.cL,iL\-? gJ      4,12   2f   4Oa
   5UM-l{10 JRev Jnly 1 2C091
                                                                                                                                                              w           cauij rfc Cet.g}t
                                                                                                                                                                  ^,r,1
     Case Electronically
           8:20-cv-01908-AB-PVC
                         Filed by SuperiorDocument     1-2 Filed
                                          Court of California.     10/02/20
                                                               County of Orange,Page  3 of 11
                                                                                05/26/2020     Page
                                                                                           08:33-23 AMID #:14
30-2020-01141451-CU-BC-CJC - ROA # 4 - DAVID H. YAMASAKI, Clerk of the Court By Skeeter Berry, Deputy Clerk.
                                                                                                                                                        SUIVl-100

                                             SUMMONS                                                                         FOR COl/RfUSE ONIY
                                                                                                                         ISOLD PARfl USO Oe LA CORTE)
                                    (CiTACION JUDICIAL)
   NOTICE TO DEFENDANT:
   (AVISO AL DEMANDADO):
    FORD MOTOR COMPANY, a corporation, and DOES 1 through 10,
    inclusive
   YOU ARE BEING SUED BY PLAINTIFF:
   (LO ESTA DEMANDANDO el DEMANDANTE):
   MATTHEW HEALEY, an individual

    NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
    beiov.^.
       You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
    served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
    case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
    Online Self-Help Center [v/mv.couilinfo.ca.gov/selfhelp). your county law library, or the courthouse nearest you. If you cannot pay the filing fee. ask
    the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
   may be taken without further warning from the court.
        There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
   referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
   these nonprom groups at the California Legal Services Web site (mvw.lawhelpcalifomia.org). Ihe California Courts Online Self-Help Center
                                                                                         association. NOTE: The court has a statutory lien for waived fees and
   ,^5/Rru f                                 award of Si 0.000 or more in a civil case. The court’s lien must be paid before Ihe court will dismiss the case
   continulcSn                             ^«ponde dentrv de 30 dlas. la code puede decidir en su contra sin escuchar su version. Lea la informaciOn a



   =SS=SH£“—
   que le da un fomulano de exenciOn de paoo de^cMas^sfna'T^-^77^'                                             presenfac/On. pida ai secretario de la code
   podraquilarsusueldcdleTyZness^^^OsaSencir'^^




      name and address of the court is:                 "
 (£1 nombre y direccibn de la corte es): Central Justice Center                                            Case number
                                                                                                           (Wmemti(:ICaso}   30-2020-01 141451-CU-BC-CJC
  700 W Civic Center Dr
  Santa Ana, CA 92701
                                                                                                                             j«dg* N.tha. Scc«


 Aaron D. Fhi.a, Neale & Fhin,a LLP 34.88 pL^f,: C:::rH;^;i:a;;ra:: P^rntTcA S^relf-IOOT
DATE:        05/26/2020
(Pecha)                         Omo H. YAMASAKI. Clerk of the Court            Clerk, by
                                                                                                                                                      , Deputy
                                                                                                                                                       (Adjunto)

                                                                                         . (POS-OlO)).
                                                                                                                             StutLt “S)
                                                                                                                                          n           Skeeter Berry
                                     NO^E TO THE PERSON SERVED: You are served
                                     V 1 1 as an individual defendant.
                                     2 [ 1 as the person sued under the fictitious name of (specify):

                                     3. CZD     on behalf of f^spec//y;; Ford Motor Company, a corporation
                                           under: fx | CCP 416.10 (corporation)
                                                  j——I    416.20 (defunct corporation)           r I CCP 416.60 (minor)
                                                                                                 IT I CCP 416.70 (conservatee)
                                                      J      416.40 (association or partnership)
                                                                                                 L..J CCP 416.90 (authonzed person)
                                                 L_J other ('spec/zy;,'
                                    4- [      ] by personal delivery on (date):
Ponn AOoptM lor Mznoatory Usa
  Juoiciai Coj'Kil cICeHofrta                                                                                                 ___________________ Page i ofi
 SUM-lOO [Rev July 1.2008)
                                                                      SUMMONS
                                                                                                                               Coca of C.WPfccflrtire §541220 «(?5
                                                                                                                                              wiviv cowtinto co.gov
      Case Electronically
            8:20-cv-01908-AB-PVC
                          Filed by Superior Document     1-2 Filed
                                            Court of California,      10/02/20
                                                                 County of Orange, Page  4 of 08:33:23
                                                                                   05/26/2020 11 Page  AM.ID #:15
30-2020-01141451-CU-BC-CJC - ROA # 3 - DAVID H. YAMASAKI, Clerk of the Court By Skeeter Berry, Deputy Clerk.
                                                                                                                                                                                      rOK CQUKY                  *NLY
                                                                                                                                                                                                          '}SE
                                                           {Nar}e,
                                                                     'Slaie Bar   ltufihet' ar,d eddtg-<5j:


                         &
           1

                                                           1                                rAx \o.               66t-3619
               TII,.[2Ht]NE NC,:
                     rOR
                   COURT OF CALIFORNIA, COUNTY
                                                                     or
            S] RTE   i   AODRESS            700   w   Civ1c Center                Drive
            tulAiLlN5 A)ORES,q:             same
           illl"Y ANl)   Z,\?   c{lDia:     S anta Ana      927 0 1
                                            Central Justice Center
       CA$E NAh'18:
                                      COMP ANY
       MATTHEW HEALEY vs. FO RD MOTOR                                                                                                                   Ch:ij,t.     i"'it")ltAfI

            CIVIL CASE COVEK $I-IH ET                                                             ComPlex Case Designation
  l-7.1 untimiteu               Limitecl
                                (Am0unt
                                                      f .l counter I l Joinder                                                                              ,)1.)1.:)0t
                (Amount
                                demanded is           Filed vrith first appearance by defendarl
          demanded                                                                                                                                            )e;:1
                                $25  000 ot lese)                Rules of Caurt, rule
          exceeds $25,000)
                                    Items 1*S lselaw ntust be                   lnstructions an
                                                                     lhi* case
        Check one box below for ihe case tYPe that best describ*s                                                                                Provisionalty Ooraplex Civil Lltisatioll .
                                                                                        Cofitract
           Auto Tort
                                                                                        ;J:        Btaack ct r:anlracllwarranly          {.A61   {Oal. Ru'$s if court, rule$ 3.400-3'4fi3}
                 Aulo t27-)
                 Uninsured motorist (46)                                                ;:         f<u:s 314A c$llecli0n$ (il$)                        Antilrf $tlTtade rcgularan tl)3)
                                                                                                                                                                                                   (
                                                                                                                                                                  n:;tr ucli an       4 q1 q st"       A)
           Other pilpOAIVD {p@r$ona, Inrurylf roperty                                              Other collections (09)                               C    rs



                                             Death) Tort                                           Insurailce coiierage        (1   8)                  Mas$ tort (4C)

                     Asbeslos (04)                                                                 Alhw canl{aet {37}                                   Securities liltqa\ia* {28}
                     Product liairilily (24)                                             ?,eat   ?rap*ru                                                *.nvi *nm*nlallToxic l0rt {30)
           f]        vieo,car malurdctice (45)                                           l- ]]l    rtrinentdomairlilnverse                              lnsurance i'uveraqu 613r65 ialr5inq f'otn lltc
                                                                                                   condemnati0n {14)                                    anovc listcd provrsionally corrtplex ease
           f" ] otn*,             PIIPD^IID (23)                                                                                                        types t41)
                                        {Otheri Tort
                                                                                         l*l       wro,,gtr: b.ric1;un iJ3,
                                                                                                                                                 e**rcem*nt o{ ..}udgmcnt
                                                   busi ne$s praclice (oz: [- ]
                                                                                                   other real proparly {26}
                     tsLlsine$s lort/unlair
                     Civil rights {08)                                                   Unlawiul Detainar                                       J) r.*or***ent *l iurlEnenl !?*l
                     Defamation (13)                                                     l*1        co*,nurtiat (311                             f*is*sttan*eue *ivll Com Plal*t
                     Fraud        (1   6)                                                ill       Residen{ial (32)                              l lllt an* iztt
                     lnlellectual p'-opefiy (1 9)                                        i_.]   Druss {3s)                                       J),    C:*te, cafftf)laini {not specified ahave} t42't
                     Proiessional negligence (2S)                                        ,Sudicial Rsview                                        ?l**celNan *       ***        eiv il      P   *litio *
                     Other non-Pl/PD IWD lorl.             1,35't                        l ll   Rsset todeilure (05)                                    ? arlne slltp a nd cr:rpc raie Qa', er fr an.{: l2 1 )
                                                                                                                                                                          {

           Employment                                                                              ?olil?Jti r{:. ar*itralian award (11)                Ctll*t pelilion {n*l specifi*d als*ve) taSi
           l**l      r,.rrongfut terminalion (36)                                                  V,lril t$ .]nar'dat* t02)
                     Olher                                                                         0ther            r*visw
  2. This case                               IS            is   not        carnpl*x under rui* 3.400 of the California Rulf.* al Cr;u*".                                      1l   the case i* c*ffip|*x, rnark lh*
           factors requi ri ng exceptiona I j ud ici a I ry\anagemenl.
           ,. l l Large number of separately represented parties d.                                                            Large numb*r 0f witne*ees
           b.        Extensive motion practice raising difficult or nsvel e.                                                   Caardtnalian wilh relal*d actions f:ending in ona ar mors iourfs
                     issues that will be time-consuming to resclve                                                             in other counties. stalcs. ar countries. or in a fed*ral corrrt
           c.        $ubstantiat amount of documentary evidenc* f.                                                             $ u bsta ntia I pos! r d g m enl )udi ci al *up* rv i*ia n

  a
  J-                                                                                        j
           Remedies sought (check all lhat appty;: a.V morlelery b.l-*l nonmo netary. d*claratory or inji-lrctive                                                                                  reliof c. f,fi            pLrnitive
  4.       Number o{ causes of acti*n {specify}: (1): Violation of Cal. Civ. Code $1790 et
  t<
           This case         is    [_l  is                      not
                                                a clasc aclion suit
  o.       lf lhere are any known related cases, file and se rve a nalicc af relatad casv. (You      f.M-n1q )
  Date: March 31,2020
  Aaron Fhima
                                                      OI1 PR1NT


       r    Plaintiff inuet file this caver she*t with th€ first p;lper filed rn th* aclicn ar pra**adi,1$ (sx*r3pt st1'lall clau",* ca6*s at case* ltl*d
            under the Prabate Code, i:arnlly Ccde, ar W*lfare and lnstit'rliqrrs Cade ). {Ca1 ftL;las al Caurl, rule 3.22A.) Failure to file may result
            in sancticns.
       I    File lhis cover sheet in addition la any ;aver sheet required by local court rule.
       r    lf this case i$ complex under rule 3.400 et seq. of the Calttarnia Rr-rles of Caurt. y*u mu$t $erve a copy of this cover sheet on all
            other parlles to tho action or proceeding.
       *    Unless this is a colleclions caso under rule 3.740 or a complex case. this cover sheet will be used fcr statistical purposos on
  Fa(n ACaplai iat f.,a,andaiory l-se                                                                                                                               at:. ?. |.le,                                     ?, l.lA-'3 4l'; 3 7 4C'
                                                                                                                                                                                      dl ar\.{l. rule-4 :) r30,'}. ::2.i,
    JuCrciai Ccu*cll 0i iaiifornta                                                       CIVIL CA$E SOVfrR $Hf;HT                                                                  l-')   5ta"d"<:9 !: ,*rictel i\.*tltii.,ltalbr\ tli 3 1A
     CM'010 lilev. July 1 20C71                                                                                                                                                                                      :.1. l-.,:.',,i.,
      Case Electronically
            8:20-cv-01908-AB-PVC
                          Filed by SuperiorDocument     1-2 Filed
                                           Court of California,     10/02/20
                                                                County of Orange, Page  5 of 11
                                                                                  05/26/2020     Page
                                                                                             08:33:23   ID #:16
                                                                                                      AM.
30*2020*01141451 'CU-BC-CJC * ROA # 3 - DAVID H. YAMASAKI, Clerk of the Court By Skeeter Berry Popn^M>Q^
                                                                                                                              FOR COURT USB ONLY
                                                   Sid’.a BaroamOei', andaAimssi

  •NEALE'&FIIIMA, LLP
   34188 Pacific Coast Highway
                           m9) 661-1007^^                      -3619
  ATTORNEY FOR             Hamtiff, MATTHEW HEALEY------------
 SUPERIOR COURT OF CALIFORNIA. COUNTY OF ORANGE
      STREET AowEss 700 W Civic Center Drive
      MAILING ADDRESS SSHie
     CITY AND ZIP CODE: Santa AflE 92701
           BRANCH NAME-    Central Justice Center
      CASE NAME;
      MATTHEW HEALEY vs. FORD MOTOR COMPANY--------------                                                      CASE NUMBER-
     CIVIL CASE COVER SHEET                           Complex Case Designation
                                                                                           30-2020-01141451-CU-BC-CJC
 I / I Unlimited     I 1 Limited                 I    I Counter       r I Joinder
       (Amount              (Amount                                                       JUDGE
                                                                                                Judge Nathan Scott
       demanded             demanded is          Filed with first appearance by defendant
                                  ________                                                 DEPT
       exceeds S25.000)     $25,000 or less) ______ (Cal. Rules of Court, rule 3.402)
                               Items 1-6 below must be completed (see instructions on page 2).
 1. Check one box below for the case type that best describes this case:
                                                                Contract                                Provisionally Complox Civil Litigation
       Auto Tort

       a     Auto (22)
             Uninsured motorist (46)
       Other PlfPD/WO (Porsonal Injury/Property
                                                                 7] Breach of contractAvarranty (06)
                                                                      1 Rule 3.740 collections (09)
                                                                      I Other collections (09)
                                                                                                        (Cal- R^los of Court, rules 3.400-3.403)
                                                                                                        I    I Antiirust/Trade regulation (03)
                                                                                                        LJ Construction defect (10)
       Oamage/Wrongful Death) Tort                       I I Insurance coverage (18)                    I - - J Mass tort (40)
             Asbestos (04)                               I I Other contract (37)                        I ' I Securities litigation (28)
           I Product liability (24)                       Real Property                                 I    ( Environmenlal/Toxic tort (30)
       __ I Medical malpractice (45)                     I I Eminent domain/inverse                     I    I Insurance coverage claims arising from the
             Other PI/PDAVD (23)                         ___ condemnation (14)                                 above fisted provisionally complex case
                                                         I I Wrongful evtcUon (33)                             types (41)
       Non-PI/PD/WD (Other) Tort
       —     Business tort/unfair business practice (07) I I Other real property (26)                    Enforcement of Judgment
       _Z1   Civil rights (08)                            Unlawful Detainer                             I - J Enforcement of judgment (20)
       _J    Defamation (13)                             I   I Commercial (31)                          Miscellaneous Civil Complaint
       ZH    Fraud (16)                                       I Residential (32)                        CZl RICO (27)
           Intellectual property (19)                           CZl Drugs (38)                          I   I Other complaint (not specilied above) (42)
         j Professional negligence (25)                         Judicial Review                         Miscellaneous Civil Petition
       ZZ Other non-PI/PD/WD tort (35)                                Asset forfeiture (05)             I   I Partnership and corporate governance (21)
       Employment                                       Petition re: arbitration award (11)             Q Otuer pemon (not specified above) (A3)
         I Wrongful lenmination (36)                  j Writ of mandate (02)
         I Other employment (15)      __________      I Other [udlcial review (39)
 2. This case 1__ 1 is       LsCj is not    complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
    factors requiring exceptional judicial management;
    a. ^3 Large number of separately represented parties             d. CZl Large number of witnesses
    b. □ Extensive motion practice raising difficult or novel e. CZl Coordination with related actions pending in
                                                                                                                              one or more courts
             issues that will be time-consuming to resolve               __ in other counties, states, or countries, or in a federal court
    c. CZ] Substantial amount of documentary evidence                f- I__ I Substantial postjudgment judicial supervision
 3.    Remedies sought/c/ieck a///ha/app/yj.- a.LZJ monetary b.|            I nonmonetary; declaratory or injunctive relief                        c. I ✓ Ipunitivp
 4.    Number of causes of action (specify): (I): Violation of Cal. Civ. Code §I790et^.
 5.    This case I—I is       [_.iCJ is not a class action suit.
 6.    If there are any known related cases, file and serve a notice of related case. (You ma' fs^rm CM-OIS.)
 Date: March 31,2020
 Aaron Fhima
                                 (TYPE OR PRINT HAMEi
                                                                                              ►        y^ATURE OP PARTY OR ATTORNEY FOR PARTY)




                                                                                                                                                          may result
   • File this cover sheet in addition to any cover sheet required by local court rule
   ' otto                                                                                                             ^

   * Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                Faqt 1 et 2
 Form AdoptM for MonOa'.ory Um
   Judiaal Cnnoi or C^fomta                                     CIVIL CASE COVER SHEET                            Cal. RUo» ol Coun. rwWJ 2,30,3 230.3 400-3 <103,3 740;
   CMX)10|Rev July 1, 2007]                                                                                              Col Standards o< Judicial Adrnmlstiaiion, std 3 tO
                                                                                                                                                     WWW coumnio ce pov
           Case 8:20-cv-01908-AB-PVC Document 1-2 Filed 10/02/20 Page 6 of 11 Page ID #:17

                                                                                                                                                                    cM-010
                                      INSTRUoTIoNSoNHowT0C0MPLETETHEcoVER8HEET
                                                                                                          a.complaint) in a civil case' you must
     To plaintiffs and others Filing First papers. lf you are filing a first paper (for example.          This information will be used to compile
                                                                      covei        contain;d on  page  1.
     complete and fite, along with your first paper, the civit case         street
                                                                                                            the sheet. ln item 1, you must check
     statistics about the types and numbers of cases filed. You must complete items 1 through 6 on
     one box for the case type that best describes the case.     lf the case fits both a general and a m9ry   specific type of ca$e listed in itern 1.
                                                                                                                          primary cause of action'
     check the more specific one. lf the case has multiple causes of action, check ihe box that best indicates the
                                                                                                                                             A cover
     To assist you in completing the sheet, examples oi the case$ that belong under each case type in item 1 are provided below.
                                                                                                                                               pafty,
     sheet mujt be filed onty witn your initial paper. Failure to fiie a cover sheet with the first paper filed in a civil case may sub.iect a
     its counssl, or both to sanctions under  rules 2.30 and  3.220  of the California Rules of Court.
     To parties in Rule 3.740 Collections Gases. A "collections case" under rule 3.740 is defined as an action for recovery of money
     owed in a sum stated to be certain that is not more than $25,000, exclusive of lnterest and attorney's fees, arising from a transaction in
     which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: {1) tort
     damages, (2i punitive damages,- (3) recovery of real property, (4) recovery of personai property, or (5) a prejudgment writ of
     attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the generai
     time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collecticns
     case will be subject to the requiremants for service and obtaining a judgment in rule 3.740.
     To Parties in Complex Cases. ln complex cases only, parties must also u$e lhe Civil Case Cover Sfieef to designate whether the
     case is complex. lf a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
     completing the appropriate boxes in items 1 and 2. lf a plaintiff designates a case as complex, the cover sheet must be served with the
     complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
     plaintifls designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
     the case is complex
                                                               cAsE TypES AND EXAM,LES
     Auto Torl                                        Contract                                          Provisionally Complex Civil Litigation (Cal.
            Auto (22)*Personal njury/Property
                                      I                   Breach of ContracrA/r,tarranty {06)              Rules of Court Rules 3.400-3.403)
              DamageAlVrongful Death                           Breach of Renlalllease                           AntitrusUTrade Regulation (03)
         Uninsured Motorist (46) (if the                           Contract (nol unlawful detainer              Construction Defect (10)
              case involves an uninsured                               or wrcngful eviction)                    Claims lnvolving fi4ass Tort (40)
              motorist claim *bjecl to                         ContracUWaranty Breach-seiier                    Securities Litigation (28)
              arbitration, check this item                         Plaintitf (not fraud ar negligence)          EnvironmenlaliToxic Tort (30)
             instead of Auto)                                 Negligent Breach of ContracU                      lnsurance Coverage Claitns
     other PI/PD/WD (per$onat tnjury/                              Warranty                                           (ari sing     frcfi   p rovi     siona I ly co,n p le x
     Property Damagefl/Vron gf ul 6eath)                      Other Breach of Contractlldarranty                    case type tisted above) (41)
     Tort                                                 Collections {e.9.. maney owed. open                Enforcomont of Judgment
            Asbestos (04)                                     book accounts) (09)                               Entorcemenl of Judgrnent (20)
                Asbestos Property Darnage                     Colleclion Case-seller plainliff
                Asbestos personal lnjury/                                                                           Absiract of Judgmerrt (Out of
                                                              Olher promissory Note/Collections                              County)
                      Wrongful Death                               Case
            Product Liability (nat asbesfos or            Insurance, Cove rage                                       Confession of Jirdgment fror_
                                                                                 (n ot   provislo nalt y
                toxic/envi ron me nlal) (24)                  comptex) (.18\                                               domestic relations)
          Medicat Matpractice (4S) '                                                                                 Sister State Judgment
                                                                  Subrogation
                                                              A^uto
              Medical fUalpractice_                                                                                  Admini$trative Agency Award
                                                             Other Coverage
                    physicians & Surgeons                                                                               (not unpaid taxes)
                   -
              Other professionai Health Care
                                                         other Contract (37)                                         Petition/Certification of Entry of
                    Malpractice
                                                             Contractual Fraud                                          Judgment on Unpaid Taies
          Other pt/pDA/{D r23)                                        confact   DisPUte                              Other E^nforcentent of Judgment
             premises Liability (e g..               xerr pro?!&                                                             vdSe
                                        slip             Eminen{ Domain/lnverse
                   and fail)                                                                                Miscellaneous Civil Gomplaint
                                                             Condemnation (14)                                  Rtco (27)
             lntentional Bodily lnjury/pD/r/VD
                                                         Wrongful Eviction (33)                                 Other Compiaint lnot specitiecl
                   (e.g., assault. vandalisn,
                  lntentional lnfiiction 0f              Other.Real property (e g.. quiet tifle) (26)              abave) (42)
                       Entotional Distress                   vvnl or possession of Real property                   Declaratory Relef Onty
                  Negligent tnfliction of                    Modgage Foreclosure                                   tnjunctive Retief Only
                                                                                                                                          lnon_
                          Emotional Distress                 Quiet Tifle                                                    haras$,nent)
          Other ptlpD^flD                                    Other Real property (nat eminent                       Mechanics Lien
  Non-PlipD/UltD (Other) Tort                                domain. landlordftenant, or                            other Commercial Complaint
        Bus;ness TorUUnfair Business                         foreclosure)                                               C1:e (1or-toti/non_compte^)
           p.actice (07)                            Unlawful Detainer                                               ^,, Civil Conrplaint
                                                                                                                    utner
        Civii Rrghts (e.g.. discrirnination.           Commercial (31)                                                      non -torAn
                                                                                                                        1                o n   -   co m p t e x )
            false arrest) (not civil                   Res'dentiai (32)                                    lltliscellaneous Civit petition
             f,arassrnentl {0g)                        Drugs (38) (if the case jnvatves                        Partnership and Corporate
                                                                                            iilegat
        Defamation (e.g.. slander. trbel)                  drugs, clteck this item; otherwise.                     Governance (21)
                  (1 3)                                    repoft as commercial ot Residentia!)                Other petition lnat specifiea
        Fraud (16)                                 Judicial Review                                                 abave) {431
        Intellectuat pr operty ( 1 9)                 Asset Forfeiture (05)                                        Civil Harassment
        prolessional Negligence                       Petition Re: Arbitiation Award (11)                         Workplace Violence
                                          (2S)
             Legat Malpractice                        Writ of Mandate (02i                                        EldelDependent Adult
             Other professional Malpractice                Writ-Admi n istraiive lrl and a m Lrs                        Abuse
                                                          Writ*Mandamus on Limited Court                          Election Contest
                .(not medical or tegat)
                Non-pypD/WD rort (esl                         Caee Matter                                         Petition far Narne Change
.__p]!",
Emproyment                                                Writ-Other Limited Court Case                           Petition for Relief From Late
   Wongful Termination (36)                                   Review                                                   Claim
       Uther Emptoyment (j5)                          Othej Judiciat Review (39)                                  Other Civil petition
                                                          Review of Health Offi6er Order
                                                          Notice of Appeal-Labor
ctvt-01 0 lRev.   irty   1, 20071

                                                      CIVIL CASE COVER S}{EET
      Case Electronically
            8:20-cv-01908-AB-PVC
                          Filed by Superior Document     1-2 Filed
                                            Court of California,      10/02/20
                                                                 County of Orange, Page  7 of 08:33:23
                                                                                   05/26/2020 11 Page  AM.ID #:18
30-2020-01141451-CU-BC-CJC - ROA # 2 - DAVID H. YAMASAKI, Clerk of the Court By Skeeter Berry, Deputy Clerk.

           NEALE & FHIMA, LLP
         1 MATTHEW E. NEALE, ESQ. (SBN 74036)
         1 matthew@nealfhima.com
         2 AARON D. FHIMA, ESQ. (SBN 296408)
         2 aaron@nealefhima.com
         3 34188 Pacific Coast Highway
         3 Dana Point, CA 92629
         4 Telephone: (949) 661-1007
         4 Facsimile: (949) 661-3619
         5
         5 Attorneys for Plaintiff,
         6 MATTHEW HEALEY
         6
         7
         7                    IN THE SUPERIOR COURT OF THE STATE OF CALIFORNIA
         8
         8                                         COUNTY OF ORANGE
         9
         9
        10
        10 MATTHEW HEALEY, an individual,                     Case No.:
        11
        11
                    Plaintiff,                                COMPLAINT FOR VIOLATION OF THE
       12
       12                                                     SONG-BEVERLY CONSUMER WARRANTY
                                                              ACT
       13                v.
       13
                                                                             Assigned for All Purposes
        14 FORD MOTOR COMPANY, a
        14
             corporation, and DOES 1 through 10,
        15 inclusive,
        15
        16
        16
                    Defendant.
        17
        17

        18
        18
        19
        19
             Plaintiff, MATTHEW HEALEY (“Plaintiff”), alleges a cause of action against Defendant FORD
        20
        20
             MOTOR COMPANY (“Defendant”), as follows:
        21
        21
                 1. Plaintiff is and at all times mentioned herein was, a competent adult.
        22
        22
                 2. Plaintiff is informed and believes and thereupon alleges that defendant is a California
        23
        23
             corporation that does business throughout the state of California, including in the city of San Juan
        24
        24
             Capistrano.
        25
        25       3. The true names and capacities of Defendant DOES 1 THROUGH 10, INCLUSIVE,
        26
        26   whether individual, corporate, associate or otherwise, are unknown to Plaintiff at the time of the
        27
        27   filing of this Complaint, and Plaintiff therefore sues said Defendants by such fictitious names and
        28
        28   will ask leave of court to amend this Complaint to show said Defendants true names and capacities

                                                                 1
                        COMPLAINT FOR VIOLATION OF THE SONG-BEVERLY CONSUMER WARRANTY ACT
Case 8:20-cv-01908-AB-PVC Document 1-2 Filed 10/02/20 Page 8 of 11 Page ID #:19


       when the same have been ascertained. Plaintiff is informed and believes and thereupon alleges that
  1
  1    each of the Defendants designated as a Doe is, in some manner, factually and legally responsible for
  2
  2    the events and happenings surrounding the incident as herein set forth, and said Defendants thereby
  3
  3    directly and proximately caused personal injury and harm to Plaintiff.
  4
  4         4. On or about February 10, 2017, Plaintiff purchased a 2016 Ford Focus,
  5    VIN: 1FADP3K27GL385195 (“Subject Vehicle”) from Capital Ford Inc., in Raleigh, North
  5
  6    Carolina.
  6
  7         5. Plaintiff is a “buyer” under the Song-Beverly Consumer Warranty Ave, Civil Code §1790 et
  7
  8    seq. (the “Act”).
  8
            6. The Subject Vehicle is a new motor vehicle that was purchased primarily for personal,
  99
 10    family, or household purposes or it is a new motor vehicle with a gross vehicle weight under 10,000
 10
 11    pounds that was purchased or used primarily for business purposes by an entity to which not more
 11
 12    than five motor vehicles are registered in this state. The Subject Vehicle is a “new motor vehicle”
 12
 13    under the Act.
 13
            7. Defendant manufactures, assembles, or produces consumer goods. Defendant is a
 14
 14
       “manufacturer” under the Act.
 15
 15
            8. Capital Ford Inc., where Plaintiff purchased the Subject Vehicle, is engaged in the
 16
 16
       business of distributing or selling consumer goods at retail.
 17
 17
            9. Upon Plaintiff’s purchase of the Subject Vehicle Defendant issued an express warranty to
 18
 18
       Plaintiff, which Defendant undertook to preserve or maintain the utility or performance of the
 19
 19
       Subject Vehicle.
 20
 20
            10. Defendant’s express warranty was integral to Plaintiff’s purchase of the Subject Vehicle.
 21
 21
            11. Since purchasing the Subject Vehicle, Plaintiff has delivered the Subject Vehicle for repair to
 22
 22
       Defendant or its authorized repair facility(s) no less than three (3) times for repair of
 23
 23    nonconformity(s) to warranty, including, but not limited to defect(s) which have manifested in:
 24
 24    check engine light illuminating, vehicle requiring jump start, battery failure, vehicle failing to start,
 25
 25    transmission shuddering while accelerating, oil leaking, shift motor failing, and transmission
 26
 26    slipping. Said nonconformity(s) have substantially impaired the vehicle’s use, value, and/or safety
 27
 27    to Plaintiff.
 28    //
 28

                                                           2
                 COMPLAINT FOR VIOLATION OF THE SONG-BEVERLY CONSUMER WARRANTY ACT
Case 8:20-cv-01908-AB-PVC Document 1-2 Filed 10/02/20 Page 9 of 11 Page ID #:20


           12. On each occasion Plaintiff delivered the Subject Vehicle for repair to Defendant or its
  1
  1    authorized repair facility(s), the vehicle was returned to Plaintiff without properly repairing the
  2
  2    nonconformity(s).
  3
  3        13. Defendant or its authorized repair facility(s) have failed to service or repair the Subject
  4
  4    Vehicle to warranty after a reasonable number of attempts; begin repairs within a reasonable time;
  5    and/or complete repairs within thirty (30) days so as to conform to the applicable warranties.
  5
  6        14. The Subject Vehicle was not fit for the ordinary purposes for which such goods are used and
  6
  7    was not of the same quality as those generally acceptable in the trade.
  7
  8        15. The implied warranty of merchantability means and includes that the goods will
  8
  99   comply with each of the following requirements: (1) they would pass without objection in the trade

 10    under the contract description; (2) they are fit for the ordinary purposes for which such goods are used;
 10
 11    (3) they are adequately contained, packaged, and labeled; and (4) they conform to the promises or
 11
 12    affirmations of fact made on the container or label.
 12
 13        16. Defendant breached the implied warranty of merchantability. Plaintiff is entitled to revoke
 13
       acceptance of the Subject Vehicle under the Act.
 14
 14
           17. By Defendant failing to repair the nonconformity(s) as alleged above, or to make restitution
 15
 15
       or to replace the Subject Vehicle, Defendant is in violation of its obligation under the Act.
 16
 16
           18. Plaintiff is informed and believes and thereupon alleges that Defendant’s refusal to replace
 17
 17
       the vehicle or make restitution to Plaintiff was willful and not the result of a good faith and
 18
 18
       reasonable belief that the facts imposing said statutory obligation were absent.
 19
 19
               19.      Pursuant to the Act, Plaintiff is entitled to restitution in an amount equal to the actual
 20
 20
       price paid or payable by Plaintiff and collateral charges such as sales tax, license fees, registration
 21
 21
       fees, and other official fees less an amount directly attributable to use by Plaintiff prior to the time
 22
 22    Plaintiff first delivered the vehicle for repair.
 23
 23            20.      Plaintiff is entitled to recover incidental, consequential, and general damages,
 24
 24    including, but not limited to, reasonable repair, towing, and rental car costs actually incurred by
 25
 25    Plaintiff.
 26
 26            21.      Plaintiff is entitled to recover a civil penalty up to two times the amount of actual
 27
 27    damages for Defendant’s willful refusal to comply with its statutory obligations under the Act.
 28
 28

                                                            3
                    COMPLAINT FOR VIOLATION OF THE SONG-BEVERLY CONSUMER WARRANTY ACT
Case 8:20-cv-01908-AB-PVC Document 1-2 Filed 10/02/20 Page 10 of 11 Page ID #:21


               22.     Plaintiff is entitled to recover a sum equal to the aggregate amount of costs and
   1
   1    expenses including attorney’s fees based on actual time expended and reasonably incurred in
   2
   2    connection with the commencement and prosecution of this action.
   3
   3
   4
   4
   5    PLAINTIFF PRAYS FOR JUDGMENT AGAINST DEFENDANT AS FOLLOWS:
   5
   6           1.      For actual damages, including collateral charges, and incidental, consequential, and
   6
   7    general damages. To date, such damages include, but are not limited to, in amounts according to
   7
   8    proof, down payment, monthly payments to date, plus vehicle registration, additional monthly finance
   8
        payments, vehicle loan payoff, repair expense(s), rental expenses, expenses inadvertently omitted
   99
 10     herein, and other future expenses reasonably incurred by Plaintiff in connection with this action; and
 10
 11            2.      For a civil penalty under the Act, equal up to two times the amount of actual damages;
 11
 12            3.      For rescission of the contract and restitution of consideration;
 12
 13            4.      For prejudgment interest on said sum from date of rescission;
 13
               5.      For attorney’s fees and costs of suit reasonably incurred in connection with the
 14
 14
        commencement and prosecution of this action; and
 15
 15
               6.      For such other and further relief as the court deems proper.
 16
 16

 17
 17

 18
 18      Dated: March 31, 2020                           NEALE & FHIMA, LLP
 19
 19
 20
 20
 21
 21
 22
 22                                                      By:
 23
 23                                                      Aaron D. Fhima, Esq.
                                                         Attorney for Plaintiff,
 24
 24                                                      MATTHEW HEALEY
 25
 25
 26
 26
 27
 27
 28
  28

                                                          4
                 COMPLAINT FOR VIOLATION OF THE SONG-BEVERLY CONSUMER WARRANTY ACT
Case 8:20-cv-01908-AB-PVC Document 1-2 Filed 10/02/20 Page 11 of 11 Page ID #:22



   1
   1
   2
   2
   3
   3
   4
   4
   5
   5
   6
   6
   7
   7
   8
   8
   99
 10
 10
 11
 11
 12
 12
 13
 13
 14
 14
 15
 15
 16
 16

 17
 17

 18
 18
 19
 19
 20
 20
 21
 21
 22
 22
 23
 23
 24
 24
 25
 25
 26
 26
 27
 27
 28
  28

                                             5
             COMPLAINT FOR VIOLATION OF THE SONG-BEVERLY CONSUMER WARRANTY ACT
